Case 9:19-mj-08069-BER Document 7 Entered on FLSD Docket 03/13/2019 Page 1 of 26


                                                                                             CLOSED
                                 U.S. District Court
                   Southern District of Florida (West Palm Beach)
               CRIMINAL DOCKET FOR CASE #: 9:19−mj−08069−BER−1
                                 Internal Use Only

   Case title: USA v. Coro                                     Date Filed: 03/08/2019
   Other court case number: 19CRIM144 Southern District of     Date Terminated: 03/13/2019
                            New York

   Assigned to: Magistrate Judge
   Bruce E. Reinhart

   Defendant (1)
   Victor Mones Coro                    represented by Bruce Alan Zimet
   19735−104                                           One Clearlake Centre
   ENGLISH; YOB 1968                                   250 North Australian Avenue
   TERMINATED: 03/13/2019                              Suite 1400
                                                       West Palm Beach, FL 33401
                                                       561−508−7741
                                                       Fax: 954−760−4421
                                                       Email: BAZ@BruceAZimetLaw.com
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED
                                                       Designation: Temporary

   Pending Counts                                     Disposition
   None

   Highest Offense Level
   (Opening)
   None

   Terminated Counts                                  Disposition
   None

   Highest Offense Level
   (Terminated)
   None

   Complaints                                         Disposition
   21:1904.F


                                                                                                      1
Case 9:19-mj-08069-BER Document 7 Entered on FLSD Docket 03/13/2019 Page 2 of 26



   Plaintiff
   USA                                          represented by Aurora Fagan
                                                               United States Attorney's Office
                                                               99 NE 4 Street
                                                               Miami, FL 33132
                                                               561−820−8711
                                                               Fax: 561−209−1787
                                                               Email: aurora.fagan@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: Retained

    Date Filed   # Page Docket Text
    03/08/2019   1    3 Magistrate Removal of Indictment from the Southern District of New York Case
                        number in the other District 19CRIM144 as to Victor Mones Coro (1). (tmn)
                        (Entered: 03/08/2019)
    03/08/2019   2   22 NOTICE OF TEMPORARY ATTORNEY APPEARANCE: Bruce Alan Zimet
                        appearing for Victor Mones Coro. Attorney Bruce Alan Zimet added to party
                        Victor Mones Coro(pty:dft). (tmn) (Entered: 03/08/2019)
    03/08/2019   3   23 PAPERLESS Minute Order for proceedings held before Magistrate Judge Bruce
                        E. Reinhart: Initial Appearance in Rule 5(c)(3)/Rule 40 Proceedings as to Victor
                        Mones Coro held on 3/8/2019. Date of Arrest or Surrender: 3/8/2019. ( Detention
                        Hearing set for 3/13/2019 10:00 AM in West Palm Beach Division before WPB
                        Duty Magistrate. Preliminary and Removal/Identity Hearing set for 3/13/2019
                        10:00 AM in West Palm Beach Division before WPB Duty
                        Magistrate.)Defendant present/sworn. Defense counsel filed a temporary
                        appearance. Defendant advised of charges, rights and maximum penalties. Total
                        time in court: 7 minutes. Attorney Appearance(s): Aurora Fagan, Bruce Alan
                        Zimet (Digital 10:34:32/10:40:00) Signed by Magistrate Judge Bruce E. Reinhart
                        on 3/8/2019. (tmn) (Entered: 03/08/2019)
    03/13/2019   4   24 PAPERLESS Minute Entry for proceedings held before Magistrate Judge Bruce
                        E. Reinhart: Status Conference Re: Detention, Preliminary and Removal/Identity
                        Hearing as to Victor Mones Coro held on 3/13/2019. Defendant present with
                        counsel. Defendant will waive removal/identity, detention and preliminary
                        hearing. The defendant advised the Court that he reserves the right to be tried in
                        the S/D of Florida. All further proceedings to be held in the Southern District of
                        New York. Total time in court: 14 minutes. Attorney Appearance(s): AUSA
                        Marc Osborne, Bruce Alan Zimet(Temp) (Digital 10:22:03) (tmn) (Entered:
                        03/13/2019)
    03/13/2019   5   25 WAIVER of Rule 5(c)(3)/Rule 40 Hearing by Victor Mones Coro (tmn)
                        (Entered: 03/13/2019)
    03/13/2019   6   26 COMMITMENT TO ANOTHER DISTRICT as to Victor Mones Coro.
                        Defendant committed to the Southern District of New York. Closing Case for
                        Defendant. Signed by Magistrate Judge Bruce E. Reinhart on 3/13/2019. See
                        attached document for full details. (tmn) (Entered: 03/13/2019)


                                                                                                             2
Case 9:19-mj-08069-BER
          Case 9:19-mj-08069-BER
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD03/08/19
                                                       Docket 03/13/2019
                                                               Page 1 of 19
                                                                          Page 3 of 26



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
                                                              CASE NO. 19-8069-BER
                                         - - - - - x
   UNITED STATES OF AMERICA

             - v. -                                      SUPERSEDING INDICTMENT

  TARECK ZAIDAN EL AISSAMI MADDAH,                       S4
        a/k/a "Tareck El Aissami,"
        a/k/a "El Troupial,"
        a/k/a "Tango Alpha,"
        a/k/a "T.E.A. 1 11
  SAMARK JOSE LOPEZ BELLO,
        a/k/a "Samark Lopez Delgado,"
                                                  t:9CRIM 144
        a/k/a "Sierra Lima,"
  VICTOR MONES CORO,
       a/k/a "Victor Mones," and                                                TM
  ALEJANDRO MIGUEL.LEON MAAL,
       a/k/a "Alejandro Leon,"                                           Mar 8, 2019
                                 Defendants.                                     West Palm Beach

  - - - - - - - - - - - - - - - - - - - - x
                              COUNT ONE
   (Conspiracy to Violate and Evade the Foreign Narcotics Kingpin
          Designation Act and the Kingpin Act Regulations)    ·

             The Grand Jury charges:

                                      OVERVIEW

             1.       Beginning in or about       February 201 7 ,     Venezuelan

 official    TARECK     ZAIDAN   EL   AISSAMI    MADDAH,      a/k/a   "Tareck    El

 Aissami,"     a/k/a     "El   Troupial,"    a/k/a    "Tango      Alpha,"    a/k/a

 "T. E. A. , " the defendant, and his associate SAMARK JOSE LOPEZ BELLO,

a/k/a "Samark Lopez Delgado," a/k/a "Sierra Lima," the defendant,

worked together and with others in an effort to violate and evade




                                                                                           3
Case 9:19-mj-08069-BER
          Case 9:19-mj-08069-BER
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD03/08/19
                                                       Docket 03/13/2019
                                                               Page 2 of 19
                                                                          Page 4 of 26



  sanctions imposed by the U.S. Department of the Treasury's Office

  of   Foreign      Assets        Control   ("OFAC")       pursuant   to    the    Foreign

  Narcotics Kingpin Designation Act (the "Kingpin Act") and related

  regulations.

               2.     In connection with the unlawful scheme to violate

  and evade OFAC's sanctions, U.S. citizens VICTOR MONES CORO, a/k/a

  "Victor Mones," and ALEJANDRO MIGUEL LEON MAAL, a/k/a "Alejandro

  Leon," the defendants,            and others known and unknown,            used U.S. -

  based companies to charter private flights, including at times on

  U.S. -registered aircraft/            for TARECK ZAIDAN EL AISSAMI MADDAH,

  a/k/a   "Tareck     El    Aissami,"       a/k/a    "El    Troupial,"     a/k/a    "Tango

  Alpha," a/k/a "T.E.A.," and SAMARK JOSE LOPEZ BELLO, a/k/a "Samark

  Lopez Delgado," a/k/a "Sierra Lima," the defendants, in connection

 with travel in and between; among other places, Venezuela, Russia,

 Turkey, and the Dominican Republic.

              3.     In     violation       of    OFAC's     sanctions     and     related

 statutes and regulations, TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a

  "Tareck El Aissami,        11
                                  a/k/a "El Troupial," a/k/a "Tango Alpha,"

 a/k/a "T.E.A.," and SAMARK JOSE LOPEZ BELLO, a/k/a "Samark Lopez

 Delgado," a/k/a "Sierra Lima," the defendants, paid VICTOR MONES

 CORO, a/k/a "Victor Mones," and ALEJANDRO MIGUEL LEON MAAL, a/k/a

 "Alejandro Leon,      11
                            the defendants,         for private flights· and other

 flight-related services by, among other means, using associates to



                                              2

                                                                                             4
Case 9:19-mj-08069-BER
          Case 9:19-mj-08069-BER
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD03/08/19
                                                       Docket 03/13/2019
                                                               Page 3 of 19
                                                                          Page 5 of 26



  deliver bulk cash in Caracas, Venezuela that was smuggled into the

  United States.

               4. ·   For     example,     in or    about March        2019,         ALEJANDRO

  MIGUEL LEON MAAL,         a/k/a "Alejandro Leon," the defendant,                      helped

  set up private flights between Turkey, Venezuela, and Russia for

  TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a "Tareck El Aissami," a/k/a

  "El Troupial," a/k/a "Tango Alpha," a/k/a "T.E.A.," the defendant,

  including a flight by EL AISSAMI MADDAH on or about February 23,

  2019 from Vnukovo International Airport in Russia to Simon Bolivar

  International       Airport       in   Venezuela,        which      was       purportedly

  chartered by a Dominic Republic company associated with LEON MAAL

 and provided by a Turkish charter-flight-services firm.

              The Foreign Narcotics Kingpin Designation Act

              5.      In 1999, Congress passed the Kingpin Act, Title 21,

 United    States     Code,    Chapter     32,     to   apply    economic         and   other

 financial sanctions in response to "a national emergency resulting

 from the activities           of international narcotics              traffickers and

 their organizations that threatens the national security, foreign

 policy, and economy of the United States."                21 U.S. C.       §   1901 (a) ( 4) .

              6.      In    2000,   OFAC    implemented         the    Kingpin        Act   by

 promulgating the Foreign Narcotics Kingpin Sanctions Regulations

 (the    "Kingpin     Act     Regulations"),       Title    31,       Code      of    Federal

 Regulations, Part 598.



                                            3

                                                                                                  5
Case 9:19-mj-08069-BER
          Case 9:19-mj-08069-BER
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD03/08/19
                                                       Docket 03/13/2019
                                                               Page 4 of 19
                                                                          Page 6 of 26



               7.     The    Kingpin              Act    and     corresponding         Kingpin   Act

  Regulations block, among other things, all property and interests

  in property within the United States, or within the possession or

  control    of any U.S.          person,          which are owned or controlled by

  foreign     persons      designated             by    OFAC     as   "Specially        Designated

  Narcotics Traffickers,          11
                                        or "SDNTs.      11
                                                              21 U.S. C. § 1904 (b); 31      c. F. R.
  §§ 598.202, 598.301.

               8.    Unless        otherwise authorized or exempted by law,

  license,    or    regulation,             the    Kingpin Act        and    the       Kingpin Act

  Regulations prohibit, among other things:

                     a.     Transactions and dealings by U.S. persons, or

 within the United States, in property or interests in property of

 Specially      Designated             Narcotics         Traffickers.            See    21   u.s.c.
  §   1904(c) (1) i 31 C.F.R.           §   598.203(a).
                              I

                     b.     Services performed by U.S. persons, wherever

 located,     for    the    benefit           of        Specially     Designated         Narcotics

 Traffickers or with respect to property interests of Specially

 Designated Narcotics Traffickers.                           See 21 U.S.C.   §   1904(c) (1); 31

 C.F.R. §§ 598.203, 598.406(a).

                     c.     Transactions and dealings by U.S. persons, or

 within the United States, that evade or avoid, or have the effect

 of evading or avoiding, any of the prohibitions of the Kingpin Act




                                                    4

                                                                                                        6
Case 9:19-mj-08069-BER
          Case 9:19-mj-08069-BER
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD03/08/19
                                                       Docket 03/13/2019
                                                               Page 5 of 19
                                                                          Page 7 of 26



  and the Kingpin Act Regulations.                      See 21 U.S.C.        §   1904(c) (2); 31

  C.F.R.      §    598.204.

                          d.    Conspiracies and attempts to violate any of

  the     prohibitions         of   the     Kingpin        Act     and     the        Kingpin         Act

  Regulations.           See 21 U.S.C.      §   1904(c) (2); 31 C.F.R.            §        598.204.

                         The Defendants and Related Entities

                   9.    At all times relevant to this Indictment,                              T~ECK

  ZAIDAN EL AISSAMI MADDAH,               a/k/a "Tareck El Aissami,                   /1
                                                                                            a/k/a "El

  Troupial," a/k/a "Tango Alpha," a/k/a "T.E.A.,                      11
                                                                           the defendant, was

  a   Venezuelan         citizen.      EL       AISSAMI    MADDAH      acted      as         the    Vice

  President of Venezuela from in or about January 2017 up to and

  including in or about June 2018.                    In or about June 2018, EL AISSAMI

 MADDAH was named the Venezuelan Minister of Industry and National

  Production.

                   10.   At all times relevant to this Indictment,                             SAMARK

 JOSE LOPEZ          BELLO,    a/k/a   "Samark Lopez             Delgado,   /1
                                                                                 a/k/a        "Sierra

 Lima,   /1
              the defendant,        was a Venezuelan citizen and businessman

 with ties to TARECK ZAIDAN EL AISSAMI MADDAH,                             a/k./a "Tareck El

 Aissami,     11
                   the defendant, and other Venezuelan politicians.

                   11.   According to filings with the U.S.                      Department of

 Homeland Security,            SAMARK JOSE LOPEZ BELLO,              a/k/a "Samark Lopez

 Delgado," a/k/a "Sierra Lima," the defendant, has acted at various

 times relevant to the charges herein as an executive of,                                          among



                                                  5

                                                                                                            7
Case 9:19-mj-08069-BER
          Case 9:19-mj-08069-BER
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD03/08/19
                                                       Docket 03/13/2019
                                                               Page 6 of 19
                                                                          Page 8 of 26



  other entities, the Florida corporation PYP International LLC; PYP

  International LLC's Venezuelan affiliate, Profit Corporation C.A.;

  and PYP International LLC's Panamanian affiliate, Yakima Trading

  Corporation.

              12.   At all times relevant to this Indictment, Victor

  MONES CORO, a/k/a "Victor Mones," the defendant, was a naturalized

  U.S.   citizen who was born in Venezuela,                   lived in Florida,      and

  worked in the private-flight charter services industry.

              13.   At all times relevant to this Indictment, Alejandro

 MIGUEL LEON MAAL,       a/k/a "Alejandro Leon,"               the defendant,     was a

 naturalized U.S.        citizen who was .born in Venezuela,                   lived in

 Florida,     and   worked      in    the     private-flight        charter    services

 industry.

              14.   VICTOR      MONES       CORO,     a/k/a    "Victor   Mones,"     the

 defendant,      established      American          Charter   Services    LLC,     among

 several other Florida companies.                 At various times between in or

 about 2008 and in or about 2019, ALEJANDRO MIGUEL LEON MAAL, a/k/a

 "Alejandro     Leon,"    the    defendant,         worked    for   American     Charter

 Services LLC and one or more of its affiliates.

              15.   ALEJANDRO MIGUEL LEON MAAL, a/k/a "Alejandro Leon,"

 the defendant, established SVMI Solution, LLC, among several other

 Florida companies.          "SVMI"     is also the airport code for Simon

 Bolivar International Airport in Maiquetia, Venezuela.



                                              6


                                                                                           8
Case 9:19-mj-08069-BER
          Case 9:19-mj-08069-BER
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD03/08/19
                                                       Docket 03/13/2019
                                                               Page 7 of 19
                                                                          Page 9 of 26



                       OFAC's February 2017 SDNT Designation
                            Pursuant to the Kingpin Act

                16.    On or about February 13, 2017, OFAC announced that

  it had designated TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a "Tareck

  El    Aissami,"      a/k/a    "El    Troupial,"         a/k/a      "Tango Alpha,"             a/k/a

  "T.E.A.,"      and     SAMARK    JOSE       LOPEZ      BELLO,       a/k/a   "Samark           Lopez

  Delgado,"      a/k/a     "Sierra      Lima,"        the      defendants,        as        Specially

  Designated Narcotics Traffickers pursuant to the Kingpin Act.                                    In

  the    same    announcement,         OFAC    designated            as   SDNTs        13     related

  companies,     including Profit Corporation C.A.                        and Yakima Trading

  Corporation.

                17.    OFAC      explained          in         the   February           13,     2017

  announcement,        that    "U.S.   persons are generally prohibited from

  engaging in transactions or otherwise dealing with"- TARECK ZAIDAN

  EL AISSAMI MADDAH, a/k/a "Tareck El Aissami," a/k/a "El Troupial,"

 a/k/a "Tango Alpha," a/k/a "T.E.A.," and SAMARK JOSE LOPEZ BELLO,

 a/k/a "Samark Lopez Delgado," a/k/a "Sierra Lima," the defendants,

 and that "any assets the individuals and entities may have under

 U.S. jurisdiction are frozen."

                                STATUTORY ALLEGATIONS

                18.    From at least in or about February 2017, up to and

 including in or about March 2019, in the Southern District of New

 York,    Venezuela,       Turkey,      Russia,          the    Dominican     Republic,          and




                                                7

                                                                                                        9
Case 9:19-mj-08069-BER
          Case 9:19-mj-08069-BER
                        Document 7Document
                                   Entered on
                                           1 FLSD
                                              Filed 03/08/19
                                                    Docket 03/13/2019
                                                             Page 8 of 19
                                                                       Page 10 of 26



   elsewhere,     and    in an   offense begun         and committed out      of   the

   jurisdiction of any particular state or district of the United

  States, TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a "Tareck El Aissami,                 II




  a/k/a "El Troupial," a/k/a "Tango Alpha," a/k/a "T.E.A.," SAMARK

  JOSE LOPEZ BELLO,         a/k/a   "Samark Lopez Delgado,"          a/k/a   "Sierra

  Lima, " VICTOR MONES CORO,           a/kl a     "Victor Mones, " and ALEJANDRO

  MIGUEL LEON MAAL,         a/k/a   "Alejandro Leon,"          the defendants,     and

  others known and unknown, at least one of whom is expected to be

  first brought to and arrested in the Southern District of New York,

  knowingly and willfully combined,                 conspired,   confederated,     and

  agreed together and with each other to violate one or more of the

  provisions of the Kingpin Act and the Kingpin Act.Regulations.

                19.     It was a part and an object of the conspiracy that

  TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a "Tareck El Aissami," a/k/a

  "El Troupial," a/k/a "Tango Alpha," a/k/a "T.E.A.," SAMARK JOSE

  LOPEZ BELLO,        a/k/a "Samark Lopez Delgado," a/k/a "Sierra Lima,"

  VICTOR MONES CORO, a/k/a "Victor Mones," and ALEJANDRO MIGUEL LEON

  MAAL, a/k/a "Alejandro Leon," the defendants, and others known and

  unknown, would and did engage and attempt to engage in transactions

  and dealings by a United States person,                    and within the United

  States,   in property anp interests               in property of    one or more

  foreign   persons       designated    as       Specially    Designated   Narcotics

 Traffickers by the Secretary of the Treasury pursuant to Title 21,



                                             8


                                                                                          10
Case 9:19-mj-08069-BER
          Case 9:19-mj-08069-BER
                        Document 7Document
                                   Entered on
                                           1 FLSD
                                              Filed 03/08/19
                                                    Docket 03/13/2019
                                                             Page 9 of 19
                                                                       Page 11 of 26



  United States Code, Section 1904(b), to wit, EL AISSAMI MADDAH and

  LOPEZ BELLO, in violation of Title 21, United States Code, Section

  1904(c) (1),      and Title 31,         Code of Federal Regulations,                     Sections

  598.203(a) and 598.406.

               20.     It       was    further       a     part    and     an    object     of    the

  conspiracy that TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a "Tareck El

  Aissami,"      a/k/a      "El        Troupial,"          a/k/a     "Tango      Alpha,"        a/k/a

  "T.E.A.," SAMARK JOSE LOPEZ BELLO, a/k/a "Samark Lopez Delgado,"

  a/k/a "Sierra Lima," VICTOR MONES CORO, a/k/a "Victor Mones," and

  ALEJANDRO      MIGUEL         LEON     MAAL,           a/k/a     "Alejandro       Leon,"        the

  defendants, and others known and unknown, would and did engage and

  attempt to engage in transactions and dealings by a United States

  person, and within the United States, that evaded and avoided, and

  had   the   effect       of    evading and avoiding,                   one    or more    of    the

 prohibitions contained in the Kingpin Act,                          in violation of Title

  21, United States Code, Section 1904(c) (2), and Title 31, Code of

  Federal Regulations, Section 598.204.

              21.     It    was        further       a    part     and    an    object     of    the

 conspiracy that TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a "Tareck El

 Aissami,"     a/k/a        "El       Troupial,"          a/k/a     '"Tango      Alpha,"     a/k/a

 "T.E.A.," SAMARK JOSE LOPEZ BELLO, a/k/a "Samark Lopez Delgado,"

 a/k/a "Sierra Lima," VICTOR MONES CORO, a/k/a "Victor Mones," and

 ALEJANDRO     MIGUEL           LEON     MAAL,           a/k/a     "Alejandro      Leon,"        the



                                                 9

                                                                                                        11
Case 9:19-mj-08069-BER
          Case 9:19-mj-08069-BER
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD03/08/19
                                                       Docket 03/13/2019
                                                               Page 10 of Page
                                                                          19 12 of 26



  defendants, and others known and unknown, would and did engage and

  attempt to engage in transactions and dealings by one or more

  United States persons who were officers, directors, and agents of

  an entity -- to wit, MONES CORO and LEON MAAL acting as agents of

  American Charter Services LLC and LEON MAAL acting as an agent of

  SVMI Solution LLC -- and within the United States, in property and

  interests in property of one or more foreign persons designated as

  Specially Designated Narcotics Traffickers by the Secretary of the

  Treasury pursuant to Title 21, United States Code, Section 1904 (b),

  to wit, EL AISSAMI MADDAH and LOPEZ BELLO, in violation of Title

  21,   United States Code,       Sections 1904(c) (1)         and 1906(a) (2),    and

  Title 31,    Code of Federal Regulations,              Sections 598.203(a)       and

  598.406.

              22.   It   was     further    a    part    and   an   object    of   the

  conspiracy that TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a "Tareck El

  Aissami,"    a/k/a     "El   Troupial,"        a/k/a    "Tango    Alpha,"     a/k/a

  "T.E.A.," SAMARK JOSE LOPEZ BELLO, a/k/a "Samark Lopez Delgado,"

  a/k/a "Sierra· Lima," VICTOR MONES CORO, a/k/a "Victor Mones," and

  ALEJANDRO     MIGUEL    LEON     MAAL,        a/k/a    "Alejandro    Leon,"      the

  defendants, and others known and unknown, would and did engage and

  attempt    to engage in transactions and dealings by one or more

  united States persons who were officers, directors, and agents of

  an entity -- to wit, MONES CORO and LEON MAAL acting as agents of



                                           10

                                                                                         12
Case 9:19-mj-08069-BER
          Case 9:19-mj-08069-BER
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD03/08/19
                                                       Docket 03/13/2019
                                                               Page 11 of Page
                                                                          19 13 of 26



  American Charter Services LLC and LEON MAAL acting as an agent of

  SVMI Solution LLC -- and within the United States, that evaded and

  avoided, and had the effect of evading and avoiding, one or more

  of the prohibitions contained in the Kingpin Act, in violation of

  Title 21, United States             ~ode,     Sections 1904(c) (2) and 1906(a) (2),

  and Title 31, Code of Federal Regulations, Section 598.204.

                                             Overt Acts

                  23.    In furtherance of the conspiracy and to effect the

  illegal objects thereof,              TARECK ZAIDAN EL AISSAMI MADDAH,                a/k/a

  "Tareck El Aissami,          /1
                                    a/kl a    "El Troupial,      /1
                                                                      a/kl a   "Tango Alpha,   /1




  a/k/a   "T.E.A.,      /1
                             SAMARK    JOSE         LOPEZ   BELLO,    a/k/a    "Samark Lopez

  Delgado,   /1
                  a/k/a "Sierra Lima,          /1
                                                     VICTOR MONES CORO,        a/k/a "Victor

  Mones," and ALEJANDRO MIGUEL LEON MAAL,                       a/k/a "Alejandro Leon,"

  the defendants, and          t~eir    co-conspirators committed the following

  overt acts, among others:

                        a.     On or about January 28, 2018, LEON MAAL used

  an email account associated with American Charter Services LLC to

  send a message related to private charter flights on board a U.S.-

 registered aircraft for, among others, relatives and associates of

 LOPEZ BELLO.

                        b.     On or about July 27, 2018, LEON MAAL caused a

 transfer of approximately $108,407.69 to be sent from an account




                                                    11

                                                                                                    13
Case 9:19-mj-08069-BER
          Case 9:19-mj-08069-BER
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD03/08/19
                                                       Docket 03/13/2019
                                                               Page 12 of Page
                                                                          19 14 of 26



  in Manhattan, New York to a U.S.-based account in the name of SVMI

  Solution LLC as partial compensation for private charter services

  provided to LOPEZ BELLO.

                      c.      On or about September 6, 2018, MONES CORO used

  a U.S.-based bank account in the name of American Charter Services

  LLC to transfer approximately $30,000 in connection with private

  charter services for LOPEZ BELLO.

                      d.      On or about September 9,         2018,    LOPEZ BELLO

  took a    private        flight   on a   U.S. -registered aircraft      from   the

  Dominican Republic to Venezuela that MONES CORO helped arrange.

                    e.        On or   about     February 23,   2 019,   EL AISSAMI

  MADDAH took a private flight from Russia to Venezuela that LEON

  MAAL helped arrange.

      (Title 21, United States Code, Sections 1904(c) (1)-(2) and
     1906(a) (1)-(2); Title 18, United States Code, Section 3238;
     Title 31, Code of Federal Regulations, Sections 598.203(a),
                        598.204, and 598.406.)

                               COUNT TWO
     (Prohibited Transactions in violation of the Kingpin Act and
                    the Kingpin Act.Regulations)

              The Grand Jury further charges:

              24.   The allegations contained in paragraphs 1 through

  17 and 23 of this Indictment are hereby repeated, realleged, and

  incorporated by reference as if fully set forth herein.




                                           12

                                                                                       14
Case 9:19-mj-08069-BER
          Case 9:19-mj-08069-BER
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD03/08/19
                                                       Docket 03/13/2019
                                                               Page 13 of Page
                                                                          19 15 of 26



                25.    From at least in or about February 2017, up to and

   including in or about March 2019, in the Southern District of New

   York,   Venezuela,        Turkey,    Russia,    the   Dominican   Republic,     and

   elsewhere,    and    in    an   offense    begun   and   committed out     of   the

   jurisdiction of any particular state or district of the United

  States, TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a "Tareck El Aissami,                 II




  a/k/a "El Troupial," a/k/a "Tango Alpha," a/k/a "T.E.A.," SAMARK

  JOSE LOPEZ     BELLO,      a/k/a     "Samark Lopez Delgado,"       a/k/a   "Sierra

  Lima,"   VICTOR MONES CORO,           a/k/a     "Victor Mones,"    and .ALEJANDRO

  MIGUEL LEON MAAL·, a/k/a "Alejandro Leon," the defendants, at least

  one of whom is expected to be first brought to and arrested in the

  Southern District of New York,              knowingly engaged,       attempted to

  engage, and aided, abetted, and caused others to engage and attempt

  to engage in transactions and dealings by one or more United States

  persons who were officers, directors, and agents of an entity, to

  wit -- MONES CORO and LEON MAAL acting as                   agents   of American

  Charter Services LLC -- and within the United States, in property

  and interests in property of one or more foreign persons designated

  as Specially Designated Narcotics Traffickers by the Secretary of

  the Treasury pursuant to Title 21,               United States Code,       Section




                                             13

                                                                                          15
Case 9:19-mj-08069-BER
          Case 9:19-mj-08069-BER
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD03/08/19
                                                       Docket 03/13/2019
                                                               Page 14 of Page
                                                                          19 16 of 26




  1904(b), to wit, EL AISSAMI MADDAH and LOPEZ BELLO.

        (Title 21, United States Code, Sections 1904{c) (1) and
    1906(a) (2); Title 18, United States Code, Sections 3238 and 2;
    and Title 31, Code of Federal Regulations, Sections 598.203(a)
                             and 598.406.)

                              COUNT THREE
      (Evasion of the Kingpin Act and the Kingpin Act Regulations)

               The Grand Jury further charges:

               26.    The allegations contained in paragraphs 1 through

  17 and 23 of this Indictment are hereby repeated, realleged, and

  incorporated by reference as if fully set forth herein.

               27.    From at least in or about February 2017, up to and

  including in or about March 2019, in the Southern District of New

  York,    Venezuela,       Turkey,     Russia,    the   Dominican   Republic,     and

  elsewhere,    and    in    an   offense    begun    and corrunitted out     of   the

  jurisdiction of any particular state or district of the United

  States, TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a "Tareck El Aissami,"

  a/k/a "El Troupial," a/k/a "Tango Alpha," a/k/a "T.E.A.," SAMARK

 JOSE     LOPEZ BELLO,      a/kl a     "Samark Lopez Delgado, "      a/kl a   "Sierra

 Lima,"    VICTOR MONES        CORO,    a/k/a     "Victor Mones,"    and ALEJANDRO

 MIGUEL LEON MAAL, a/k/a "Alejandro Leon," the defendants, at least

 one of whom is expected to be first brought to and arrested in the

 Southern District of New York,              knowingly engaged,       attempted to




                                            14

                                                                                         16
Case 9:19-mj-08069-BER
          Case 9:19-mj-08069-BER
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD03/08/19
                                                       Docket 03/13/2019
                                                               Page 15 of Page
                                                                          19 17 of 26



  engage, and aided, abetted, and caused others to engage and attempt

  to engage in transactions and dealings by one or more United States

  persons who were officers, directors, and agents of an entity, to

  wit    ...:._ MONES CORO and LEON MAAL acting as          agents   of American

  Charter Services LLC -- and within the United States, that evaded

  and avoided, and had the effect of evading and avoiding,                 one or

  more of the prohibitions contained in the Kingpin Act.

        (Title 21, United States Code, Sections 1904(c) (2) and
    1906(a) (2); Title 18, United States Code, Sections 3238 and 2;
     and Title 31, Code of Federal Regulations, Section 598.204.)

                              COUNT FOUR
     (Prohibited Transactions in Violation of the Kingpin Act and
                    the Kingpin Act Regulations)

              The Grand Jury further charges:

              28.     The allegations contained in paragraphs 1 through

  17 and 23 of this Indictment are hereby repeated, realleged, and

  incorporated by reference as if fully set forth herein.

              29.     From at least in or about February 2017, up to and

  including in or about March 2019, in the Southern District of New

 York,    Venezuela,        Turkey,   Russia,    the   Dominican   Republic,   and

 elsewhere,     and    in    an   offense   begun and    committed. out   of   the

  jurisdiction of any particular state or district of the United

 States, TARECK ZAIDAN EL AISSAMI MADDAH, a/k/a "Tareck El Aissami,"

 a/k/a "El Troupial," a/k/a "Tango Alpha," a/k/a "T.E.A.," SAMARK




                                            15

                                                                                     17
Case 9:19-mj-08069-BER
          Case 9:19-mj-08069-BER
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD03/08/19
                                                       Docket 03/13/2019
                                                               Page 16 of Page
                                                                          19 18 of 26



  JOSE LOPEZ BELLO,       a/k/a      "Samark Lopez Delgado,"       a/k/a   "Sierra

  Lima,"   VICTOR MONES      CORO,    a/k/a    "Victor Mones,"     and ALEJANDRO

  MIGUEL LEON MAAL, a/k/a "Alejandro Leon,".the defendants, at least

  one of whom is expected to be first brought to and arrested in the

  Southern District of New York,              knowingly engaged,    attempted to

  engage, and aided, abetted, and caused others to engage and attempt

  to engage in transactions and dealings by a United States person

  who was an officer, director,          and agent of an entity -- to wit,

  LEON MAAL acting as an agent of SVMI Solution LLC -- and within

  the united States, in property and interests in property of one or

  more foreign persons designated as Specially Designated Narcotics

  Traffickers by the Secretary of the Treasury pursuant to Title 21,

  United States Code, Section 1904(b), to wit, EL AISSAMI MADDAH and

  LOPEZ BELLO.

       (Title 21, United States Code, Sections 1904(c} (1) and
   1906(a) (2); Title 18, United States Code, Sections 3238 and 2;
   and Title 31, Code of Federal Regulations, Sections 598.203(a)
                            and 598.406.)

                                     COUNT F:IVE
     (Evasion of the Kingpin Act and the Kingpin Act Regulations)

              The Grand Jury further charges:

              30.   The allegations contained in paragraphs 1 through

 17 and 23 of this Indictment are hereby repeated, realleged, and

 incorporated by reference as if fully set forth herein.




                                         16

                                                                                     18
Case 9:19-mj-08069-BER
          Case 9:19-mj-08069-BER
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD03/08/19
                                                       Docket 03/13/2019
                                                               Page 17 of Page
                                                                          19 19 of 26



                  31.     From at least in or about February 2017, up to and

  including in or about March 2019, in the Southern District of New

  York,        Venezuela,       Turkey,    Russia,     the   Dominican   Republic,    and

  elsewhere,        and    in    an   offense begun and        committed out     of   the

  jurisdiction of any particular state or district of the United

  States, TARECK ZAIDAN EL AISSAMI MADDAH, a/k/ a "Tareck El Aissami,                   11




  a/k/a "El Troupial," a/k/a "Tango Alpha," a/k/a "T.E.A.," SAMARK

  JOSE LOPEZ BELLO,             a/k/a     "Samark Lopez Delgado,"        a/k/a   "Sierra

  Lima,   11
               VICTOR MONES CORO,          a/k/ a    "Victor Mones, " and ALEJANDRO

  MIGUEL LEON MAAL, a/k/a "Alejandro Leon," the defendants, at least

  one of whom is expected to be first brought to and arrested in the

  Southern District of New York,                    knowingly engaged,    attempted to

  engage, and aided, abetted, and caused others to engage and attempt

  to engage in transactions and dealings by a United States person

 who was an officer, director, and agent of an entity -- to wit,

  LEON.MAAL acting as an agent of SVMI Solution LLC -- and within

  the United States, that evaded and avoided, and had the effect of




                                              17

                                                                                             19
Case 9:19-mj-08069-BER
          Case 9:19-mj-08069-BER
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD03/08/19
                                                       Docket 03/13/2019
                                                               Page 18 of Page
                                                                          19 20 of 26



  evading and avoiding, one or more of the prohibitions contained in

  the Kingpin Act.

        (Title 21, United States Code, Sections 1904(c) (2) and
    1906(a) (2); Title 18, United States Code, Sections 3238 and 2;
     and Title 31, Code of Federal Regulations, Section 598.204.)



   _j7
                            I

Ao   RE PERSON




                                        18

                                                                                    20
Case 9:19-mj-08069-BER
          Case 9:19-mj-08069-BER
                         Document 7Document
                                     Entered 1on Filed
                                                 FLSD03/08/19
                                                       Docket 03/13/2019
                                                               Page 19 of Page
                                                                          19 21 of 26




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


                           UNITED STATES OF AMERICA

                                      - v. -

                      TARECK ZAIDAN EL AISSAMI MADDAH,
                          a/k/a "Tareck El Aissami,"
                              a/k/a "El Troupial,"
                              a/k/a "Tango Alpha,"
                                 a/k/a "T.E.A.,"
                           SAMARK JOSE LOPEZ BELLO,
                        a/k/a "Samark Lopez Delgado,"
                             a/k/a "Sierra Lima,"
                               VICTOR MONES CORO,
                          a/k/a "Victor Mones," and
                         ALEJANDRO MIGUEL LEON MAAL,
                            a/k/a "Alejandro Leon,"

                                   Defendants.




                              SUPERSEDING INDICTMENT

                        (21   u.s.c. §§   1904, 1906; and
                              18u.s.c.    §§3238, 2.)




                                           GEOFFREY S. BERMAN
                                      United States Attorney.



                                   A TRUE BILL



                                                     Foreperson.



                                                                                    21
Case 9:19-mj-08069-BER
           Case 9:19-mj-08069-BER
                         Document 7 Document
                                     Entered on
                                              2 FLSD
                                                 Filed Docket
                                                       03/08/19
                                                              03/13/2019
                                                                 Page 1 of Page
                                                                           1    22 of 26

                                                                           FILED BY                D.C .


                             U NITED STA TES DISTRICT COURT                      Ml2 -8 2219
                             SOUTHERN DISTM CT OFFLORD A                         ANGELA E.NOBLE
                                                                                 cLERK tl.S.DlST.C-r
                                                                                 S.D.OF FLA.-W .p.B.

                               CASENO: /9 c 8069- N 4
                                          .




  UN ITED STA TES O F AM ERICA,
                     Plaino ,
                                                               N OTICE OF TEA O R AR Y
                                                               A PPEA RAN CE A S C OU NSEL


M b& é5, J /d7'M
                         Defendant.
                                        /

         cor sxow               & xe. Z'Mtc                                                  and
  SlesthistemporaryappearanceascoilnRelfortheabovenameddefend=tts)atinitialappearm ce.
  This appearance is m ade w ith tbe understanding thattbe undersi> ed counsel w111fulfttlany

  obligations im posed by the Court such as preparing and fling docum ents necessary to

  collateralize lny personalstlrety bond wllich m ay be set.

  Colmqel'sNamelprintedl:                DCf Z ,MAc
  Colm qel'sSi> ature:

  Address(lcludeCity/state/zip Code):
             D <U è>ls.o gosm
                         p
                              q.'tnk + ê
                 yJP4 - --3 3 % D l                                                            a
                 ff d- âu - h NJ J                     FloridasarNumber: &If S 0V7
   Telephone:

   oate: z/:/'f




                                                                                                       22
Case 9:19-mj-08069-BER
      Case 9:19-mj-8069 Document
                         NEF for Docket
                                 7 Entered
                                        Entryon
                                              3 FLSD
                                                  FiledDocket
                                                        03/08/2019
                                                              03/13/2019
                                                                      PagePage
                                                                           1 of 123 of 26


    MIME−Version:1.0
    From:cmecfautosender@flsd.uscourts.gov
    To:flsd_cmecf_notice
    Bcc:
    −−Case Participants: Aurora Fagan (aurora.fagan@usdoj.gov, maureen.booker@usdoj.gov,
    shanay.jones@usdoj.gov, shawn.ball@usdoj.gov, usafls−brdkt@usdoj.gov,
    usafls−hqdkt@usdoj.gov), Bruce Alan Zimet (baz@bruceazimetlaw.com, jcc2878@yahoo.com),
    Magistrate Judge Bruce E. Reinhart (reinhart@flsd.uscourts.gov)
    −−Non Case Participants: Federal Public Defender (fls_ecf@fd.org)
    −−No Notice Sent:

    Message−Id:18574465@flsd.uscourts.gov
    Subject:Activity in Case 9:19−mj−08069−BER USA v. Coro Initial Appearance − Rule
    5(c)(3)/Rule 40
    Content−Type: text/html

                                               U.S. District Court

                                          Southern District of Florida

    Notice of Electronic Filing


    The following transaction was entered on 3/8/2019 at 12:45 PM EST and filed on 3/8/2019

    Case Name:       USA v. Coro
    Case Number:     9:19−mj−08069−BER
    Filer:
    Document Number: 3(No document attached)
    Docket Text:
     PAPERLESS Minute Order for proceedings held before Magistrate Judge Bruce E. Reinhart:
    Initial Appearance in Rule 5(c)(3)/Rule 40 Proceedings as to Victor Mones Coro held on
    3/8/2019. Date of Arrest or Surrender: 3/8/2019. ( Detention Hearing set for 3/13/2019 10:00
    AM in West Palm Beach Division before WPB Duty Magistrate. Preliminary and
    Removal/Identity Hearing set for 3/13/2019 10:00 AM in West Palm Beach Division before
    WPB Duty Magistrate.)Defendant present/sworn. Defense counsel filed a temporary
    appearance. Defendant advised of charges, rights and maximum penalties. Total time in
    court: 7 minutes. Attorney Appearance(s): Aurora Fagan, Bruce Alan Zimet (Digital
    10:34:32/10:40:00) Signed by Magistrate Judge Bruce E. Reinhart on 3/8/2019. (tmn)


    9:19−mj−08069−BER−1 Notice has been electronically mailed to:

    Aurora Fagan &nbsp &nbsp aurora.fagan@usdoj.gov, maureen.booker@usdoj.gov, shanay.jones@usdoj.gov,
    Shawn.Ball@usdoj.gov, USAFLS−BRDKT@usdoj.gov, usafls−hqdkt@usdoj.gov

    Bruce Alan Zimet &nbsp &nbsp BAZ@BruceAZimetLaw.com, jcc2878@yahoo.com

    9:19−mj−08069−BER−1 Notice has not been delivered electronically to those listed below and will be
    provided by other means. For further assistance, please contact our Help Desk at 1−888−318−2260.:




                                                                                                         23
Case 9:19-mj-08069-BER
      Case 9:19-mj-8069 Document
                         NEF for Docket
                                 7 Entered
                                        Entryon
                                              4 FLSD
                                                  FiledDocket
                                                        03/13/2019
                                                              03/13/2019
                                                                      PagePage
                                                                           1 of 124 of 26


    MIME−Version:1.0
    From:cmecfautosender@flsd.uscourts.gov
    To:flsd_cmecf_notice
    Bcc:
    −−Case Participants: Aurora Fagan (aurora.fagan@usdoj.gov, maureen.booker@usdoj.gov,
    shanay.jones@usdoj.gov, shawn.ball@usdoj.gov, usafls−brdkt@usdoj.gov,
    usafls−hqdkt@usdoj.gov), Bruce Alan Zimet (baz@bruceazimetlaw.com, jcc2878@yahoo.com),
    Magistrate Judge Bruce E. Reinhart (reinhart@flsd.uscourts.gov)
    −−Non Case Participants:
    −−No Notice Sent:

    Message−Id:18590730@flsd.uscourts.gov
    Subject:Activity in Case 9:19−mj−08069−BER USA v. Coro Status Conference
    Content−Type: text/html

                                              U.S. District Court

                                          Southern District of Florida

    Notice of Electronic Filing


    The following transaction was entered on 3/13/2019 at 3:55 PM EDT and filed on 3/13/2019

    Case Name:       USA v. Coro
    Case Number:     9:19−mj−08069−BER
    Filer:
    Document Number: 4(No document attached)
    Docket Text:
     PAPERLESS Minute Entry for proceedings held before Magistrate Judge Bruce E. Reinhart:
    Status Conference Re: Detention, Preliminary and Removal/Identity Hearing as to Victor
    Mones Coro held on 3/13/2019. Defendant present with counsel. Defendant will waive
    removal/identity, detention and preliminary hearing. The defendant advised the Court that he
    reserves the right to be tried in the S/D of Florida. All further proceedings to be held in the
    Southern District of New York. Total time in court: 14 minutes. Attorney Appearance(s):
    AUSA Marc Osborne, Bruce Alan Zimet(Temp) (Digital 10:22:03) (tmn)


    9:19−mj−08069−BER−1 Notice has been electronically mailed to:

    Aurora Fagan &nbsp &nbsp aurora.fagan@usdoj.gov, maureen.booker@usdoj.gov, shanay.jones@usdoj.gov,
    Shawn.Ball@usdoj.gov, USAFLS−BRDKT@usdoj.gov, usafls−hqdkt@usdoj.gov

    Bruce Alan Zimet &nbsp &nbsp BAZ@BruceAZimetLaw.com, jcc2878@yahoo.com

    9:19−mj−08069−BER−1 Notice has not been delivered electronically to those listed below and will be
    provided by other means. For further assistance, please contact our Help Desk at 1−888−318−2260.:




                                                                                                         24
 Case 9:19-mj-08069-BER
            Case 9:19-mj-08069-BER
                          Document 7 Document
                                      Entered on
                                               5 FLSD
                                                  Filed Docket
                                                        03/13/19
                                                               03/13/2019
                                                                  Page 1 of Page
                                                                            1    25 of 26
                                 IJN ITED STAT ES D ISTR ICT C O U
                                SOUTHERN DISTRICT OF FLORI T ILED BY                            D.C.
                                        Case N o: 19-8069-8ER

U nited States ofA m erica                                                     MAq 13 2219
        Plaintiff,
                                                                              î(-
                                                                               .
                                                                                ZkiLJE'l-7t
                                                                                o.o. F&. w.nE
                                                                                            l
                                            Charging District'sC ase N o. l9CR lM 144

V ictorM ones Coro,
       Defendant.


                 W A IV ER O F R ULE 5 & 5.1 REM O V A L/ID EN TITY H EA RIN G S

       lunderstandthatlhavebeen chargedinanotherdistrict,the(Southern DistrictofNew York).
       Ihave been inform ed ofthe charges and ofm y rightsto:
       (1)     retaincounselorrequesttheassignmentofcounselifIam unabletoretain counsel;
       (2)     anidentityhearingtodeterminewhether1am thepersonnamedinthecharges;
       (3)     production ofthewarrant,acertifiedcopyofthewarrant,orareliableelectroniccopyof
               either;
               a prelim inary hearing within 14 daysofm y firstappearance if1am in custody and 21days
               othem ise- unless1am indicted- to determ inewhetherthereisprobablecauseto believe
               thatan offense has been com m itted;
       (5)     ahearingonanymotionbythegovenunentfordetention;
       (6)     requesttransferoftheproceedingstothisdistrictunderFed.R.Crim.P.20,topleadguilty.
       lagreetowaivemyrightsto:(check thosethatapply)
               An identity hearing and production ofthe w arrant.
          IX A preliminaryhearing.
          1
          V*71A detentionhearingintheSouthernDistrictofFlorida.
          I
          'VIAnidentityhearing,productionofthewarrant,andanypreliminaryordetentionhearingto
               which 1 m ay be entitled to in this district. l request that those hearings be held in the
               prosecuting district,ata tim e setby thatcourt.
       Iconsentto the issuance ofan orderrequiring m y appearance in theprosecuting districtw here the
chargesarepending againstm e.

                                                           K
                                                           D efend    s S' ture           N
D ate: 3/13/2019                                                 XA


                                                           Bruce E.R eillhart
                                                           UN ITED STA TES M A G ISTRATE JU DG E
   D zf w?/e 4esrouio a,>àI # b e
   tmt- ,- > souN .- D AsM >.y g * .4'05
     em J2@         *        J$ o.S.r.: J a a :,                                                        25
 Case 9:19-mj-08069-BER
            Case 9:19-mj-08069-BER
                          Document 7 Document
                                      Entered on
                                               6 FLSD
                                                  Filed Docket
                                                        03/13/19
                                                               03/13/2019
                                                                  Page 1 of Page
                                                                            1    26 of 26

                                   U nited StatesD istrict C ourt
                                   Southern D istrict ofFlorida                       FILED BY                 D.C.
                                         Case N o.19-8069-8ER

                                                                                              MA2 13 2219
UN ITED STA TES O F A M ERJCA ,                                                               ANGELA E.NOBLE
                                                                                              CLERK U S DIST.CT.
                                                                                              s.o.og/tA.-w,
                                                                                                          eB.
                                             Charging D istrict'sCase N o.19CR1'
                                                                               u p44
                                                                               .
V ictorM ones Coro,



                              CO M M ITM EN T TO AN O TH ER DISTR ICT

        The defendanthas been ordered to appear in the SOU TH ERN DISTR ICT O F N EW Y ORK .



        The defendantrem ainsin custody aflerthe initialappearance in the Southern D istrictofFlorida.

        IT IS O R D ER ED thatthe U nited States m arshalm usttransportthe defendant,together w ith a
copy ofthis order,to the charging districtand deliverthe defendantto the U nited Statesm arshalforthat
district,orto another officer authorized to receive the defendant.The m arshalor officer in the charging
districtshould im m ediately notify the U nited States attorney and the clerk ofcourtforthatdistrictofthe
defendant's arrivalso thatfurtherproceedingsm ay be prom ptly scheduled.The clerk ofthis districtm ust
prom ptly transm itthe papers and any bailto the charging district.
                                                                          v'
                                                                         .,


        DONE AND ORDERED atW estPalm Beach,Florid                               /13/201 .      &
                                                                                                       .
                                                              ...
                                                                ''''
                                                          ris.,..
                                                         ''

                                                     y   M
                                                         z
                                                         =             z'
                                                                        >       x      zr.,
                                                                                          v zz
                                                     Bruce E.Reinhart
                                                     UN ITED STATES M A GISTR ATE JUD G E


                                                    RETURN
 This com m itm ent was received and executed as follows:

 DATE COMMITMENT ORDER RECEIVED             PLACE OF COMMITMENT                DATE DEFENDANT COMM ITTED



 DATE          UNI
                 TED STATES MARSHAL                                    (BY)DEPUTY MARSHAL




                                                                                                                      26
